           Case 1:20-cv-08429-ALC Document 35 Filed 07/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
                                                                                         07/23/2021
SOUTHERN DISTRICT OF NEW YORK

 JANE DOE,

                                Plaintiff,
                                                                20-CV-08429 (ALC)
                       -against-
                                                                ORDER
 CITY OF NEW YORK, ET AL.,

                                   Defendants.

ANDREW L. CARTER, JR., United States District Judge:

         The Court is in receipt of the parties’ letters regarding Defendant City of New York’s

(hereinafter, “Defendant”) request for a pre-motion conference in connection with Defendant’s

anticipated motion to dismiss Plaintiff’s Amended Complaint and objections to Plaintiff

proceeding anonymously. ECF Nos. 33-34. Upon review of the submissions, the Court denies

Defendant’s request for a pre-motion conference. Defendant is hereby GRANTED leave to file a

motion to dismiss and objections according to the following briefing schedule:

                        •   Opening brief: August 16, 2021
                        •   Opposition brief: August 30, 2021
                        •   Reply brief: September 7, 2021

         The Clerk of Court is respectfully directed to terminate ECF No. 33.



SO ORDERED.

Dated:          July 23, 2021
                New York, New York
                                                 ____________________________________
                                                       ANDREW L. CARTER, JR.
                                                       United States District Judge
